Fourth Court of Appeals
                                      San Antonio, Texas
                                            October 6, 2022

                                         No. 04-21-00021-CV

                                           Nancy ALANIS,
                                              Appellant

                                                   v.

 U.S BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6, Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-01238
                            Honorable Michael E. Mery, Judge Presiding


                                            ORDER
Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice — not participating in the decision
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

           On August 31, 2022, this court issued its opinion and judgment in this appeal.
        On September 13, 2022, Appellant filed a motion for rehearing and a motion for en banc
reconsideration. Each contained the required certificate of compliance, and each reported a
count of 11,123 words. Appellant also filed a motion to extend the word limits for her motion
for rehearing and her motion for en banc reconsideration.
       On September 15, 2022, we advised Appellant that her motion for rehearing and motion
for en banc reconsideration exceeded the maximum length for a motion for rehearing: 4,500
words. See TEX. R. APP. P. 9.4(i)(2)(D); see also id. R. 9.4(i)(1) (“Contents Included and
Excluded”). We denied her motion to extend the word limits, and we struck her motion for
rehearing and motion for en banc reconsideration.
       We advised Appellant that if she wished to file amended motions, she must file them by
September 26, 2022. We advised Appellant that any amended motions must fully comply with
the applicable rules. See, e.g., id. R. 9.4, 9.5, 49.1, 49.5.
       On September 23, 2022, Appellant filed an amended motion for rehearing and an
amended motion for en banc reconsideration. The two motions are identical except for their title
pages.
       Each of the motions’ certifications of compliance state that the document contains “4,498
words and is compliant with Rule 9.4(i)2)(B) [excluding] the portions of the brief exempted by
Rule 9.4(i)(1).”
        Having examined the motions, we conclude that Appellant’s certifications of compliance
are defective.
       Rule 9.4 excludes certain portions of a document, but it states that “[i]n calculating the
length of a document, every word and every part of the document, including headings, footnotes,
and quotations must be counted.” See id. R. 9.4(i)(1).
        Here, counting only the argument section, Appellant’s amended motions contain more
than 11,800 words. Each motion approaches three times the allowable length. Contra id. R.
9.4(i).
       We STRIKE Appellant’s amended motion for rehearing and amended motion for en banc
reconsideration. There are now no pending motions for rehearing on en banc reconsideration.
       The deadline to file a motion for rehearing or en banc reconsideration was September 15,
2022. See id. R. 49.1. The deadline to file a motion for extension of time to file a motion for
rehearing or en banc reconsideration was September 30, 2022. See id. R. 49.9.
       The deadlines to file a motion for rehearing or motion for en banc reconsideration have
passed. We will not consider any subsequent motions for rehearing or en banc reconsideration.
If Appellant seeks further review, Appellant may file a petition for review with the Supreme
Court of Texas. See id. R. 53.1.


                                                                    PER CURIAM


ATTESTED TO: __________________________________
                MICHAEL A. CRUZ,
                Clerk of Court